Citation Nr: 1218970	
Decision Date: 05/30/12    Archive Date: 06/07/12

DOCKET NO.  09-07 820	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas



THE ISSUE

Whether new and material evidence has been received to reopen a claim of service connection for a gastrointestinal disability.



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

M. Young, Counsel



INTRODUCTION

The appellant is a Veteran who served on active duty from November 1997 to February 2004.  This matter is before the Board of Veterans' Appeals (Board) on appeal from a November 2008 rating decision by the Waco, Texas Department of Veterans Affairs (VA) Regional Office (RO).  

The issue is characterized to reflect that what the Veteran seeks is to have the underlying gastrointestinal disability for which she has been receiving treatment service connected, however diagnosed.

The matter of service connection for a gastrointestinal disability on de novo review is being REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action on her part is required.


FINDINGS OF FACT

1.  An unappealed April 2004 rating decision denied the Veteran service connection for gastroenteritis based essentially on findings that her episode of gastroenteritis in service was acute and transitory and resolved, and that a chronic disability related to such episode was not shown.   

2.  Evidence received since the April 2004 rating decision tends to show that the Veteran has a chronic gastrointestinal disability; and suggests (by continuity of complaints) such disability might be related to the gastroenteritis she had in service; relates to the unestablished facts necessary to substantiate the claim of service connection for a gastrointestinal disability; and raises a reasonable possibility of substantiating such claim.




CONCLUSION OF LAW

New and material evidence has been received and the claim of service connection for a gastrointestinal disability may be reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  The VCAA applies to this claim.  However, there is no reason to belabor the impact of the VCAA in this matter, as this decision reopens the Veteran's claim, and any notice or duty to assist error/omission is harmless.  

Legal Criteria, Factual Background, and Analysis

The Board notes that it has reviewed all of the evidence in the Veteran's claims file, with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (VA must review the entire record, but does not have to discuss each piece of evidence).  Hence, the Board will summarize the relevant evidence as appropriate, and the Board's analysis will focus specifically on what the evidence shows, or fails to show, as to the claim.

An April 2004 rating decision denied the Veteran service connection for gastroenteritis based essentially on findings that her episode of gastroenteritis in service was acute and transitory and resolved without residual chronic disability, and that a chronic disability related to such episode was not shown.   She did not appeal the April 2004 decision, and it is final.  See 38 U.S.C.A. § 7105.
Generally, when a claim is disallowed, it may not be reopened and allowed, and a claim based on the same factual basis may not be considered.  38 U.S.C.A. § 7105.  However, a claim on which there is a final decision may be reopened if new and material evidence is submitted.  38 U.S.C.A. § 5108.  "New and material evidence" is defined in 38 C.F.R. § 3.156(a).  "New" evidence means existing evidence not previously submitted to agency decisionmakers.  "Material" evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  38 C.F.R. § 3.156(a).  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  Id.  When determining whether the claim should be reopened, the credibility of the newly submitted evidence is to be presumed.  Justus v. Principi, 3 Vet. App. 510 (1992).

Pertinent evidence of record at the time of the April 2004 rating decision included the Veteran's service treatment records (STRs), the report of a pre-separation VA examination, and private treatment records.  The STRs show that in October 2002 the Veteran was seen for complaints of nausea, vomiting, stomach cramp, dizziness, diarrhea, and increased belching and flatulence, and that gastroenteritis was diagnosed.  In November 2003 she was seen for complaints of right sided pain and associated constipation.  In December 2003 she reported right flank pain, on and off for four months; a barium enema was interpreted as negative.  In February 2004 she was seen in emergency care at Darnall Army Community Hospital for complaints of right flank pain.  The diagnoses were hematuria and flank pain, undifferentiated.

On January 2004 (prior to separation from service) VA examination, the Veteran reported that she developed right flank pain in October 2002 and had gastroenteritis diagnosed.  She related that she had one bowel movement per week and that her bowel movement was usually hard.  Treatment included enema, Colace, and Flexeril.  The diagnosis was chronic constipation causing right flank pain.

Evidence received since the April 2004 rating decision includes VA and private treatment records, and the Veteran's written statements which identify treatment she has received.  The private treatment records show she has received treatment for abdominal pain.  They also include a February 2007 report of a private abdominal ultrasound showing there was no abdominal ultrasound pathology.  2008 private treatment records show that the Veteran was seen with a history of right flank pain (since about 2003) and she having an episode of severe obstipation, lasting three weeks.  The assessment was chronic intermittent right flank pain most likely related to impaction of stool in the right segment of her colon.  

VA treatment reports include December 2008 assessments of chronic constipation with right flank pain.  2009 records show continuing such complaints.  

In a November 2009 written statement the Veteran relates that since her deployment in Iraq she has been seen repeatedly for excruciating right flank pain which started in 2003.  She indicated that she has to adhere to a strict diet and take supplements just to be able to function daily.  

Because the Veteran's claim was previously denied on the basis that a chronic gastrointestinal disability which could be related to her episode of gastroenteritis in service was not shown, for evidence to be new and material in the matter, it would have to tend to show the she has a chronic gastrointestinal disability and relate it to her gastroenteritis in service (or otherwise to service).  The evidence received since the April 2004 rating decision includes records showing treatment for complaints of abdominal (right flank) pain and severe constipation, and the Veteran's statements (which for purposes of reopening are deemed credible) to the effect that such complaints have been continuous since her episode of gastroenteritis in service and deployment to Iraq.  As this evidence addresses the reasons for the prior denial of the claim in that ongoing medical treatment suggest an underlying chronic disability and reports of continuity of symptoms since service tend to relate any current gastrointestinal disability to service, it raises a reasonable possibility of substantiating the claim, and is new and material.  See Shade v. Shinseki 24 Vet. App. 110, 117-18 (2010), (The requirement for new and material evidence to reopen is a "low threshold" requirement.)  Accordingly, the claim may be reopened.  


ORDER

The appeal to reopen a claim of service connection for a gastrointestinal disability is granted.


REMAND

The Veteran has indicated that she has received postservice treatment for related complaints from various providers within the Tricare (military dependents/retirees healthcare) system, and also at various military facilities.  She was asked to provide detailed information regarding the sources of such treatment, and to date her response has been incomplete.  Records of such treatment are likely to contain information that is pertinent to the matter at hand, and must be sought.  

Furthermore, the Veteran has not been afforded a VA medical examination to evaluate her for gastrointestinal disability in light of the postservice continuity of her complaints.  VA's duty to assist by ordering an examination has been triggered by the reopening of the claim.  Given the circumstances presented, an examination is necessary.  See 38 C.F.R. § 3.159(c).  

Accordingly, the case is REMANDED for the following action:

1.  The RO should ask the Veteran to identify (by name, date, location) all providers (including any military facilities where she was seen a military dependent; all providers in the Tricare System, all VA facilities, and all private providers) of treatment she has received for gastrointestinal complaints (records of which are not already associated with the record) since her discharge from service, and any releases needed for VA to secure records from private providers identified.

The RO should secure complete clinical records of all such treatment from the providers identified.  If any records identified are unavailable, the reason for their unavailability must be noted in the record, and the veteran should be so advised.  If any private provider does not respond to the RO's request for records identified, the Veteran should be so advised, and reminded that it is her responsibility that the records are received.  

2.  After the development sought above is completed, the RO should arrange for the Veteran to be examined by an appropriate physician (a gastroenterologist, if one is available) to determine the nature and likely etiology of her gastrointestinal disability(ies), if any.  The Veteran's claims file must be reviewed by the examiner in conjunction with the examination, and any tests or studies deemed necessary should be completed.  Based on examination of the Veteran and review of her claims file the examiner should provide responses to the following:

(a) Please identify (by medical diagnosis) each gastrointestinal disability found.  In particular, does the Veteran have a chronic disability that is manifested by right flank pain and constipation?  If a chronic gastrointestinal disability is not diagnosed, the explanation of rationale must include discussion of the postservice treatment the Veteran has received for complaints that have included right flank pain and constipation.

(b) As to each chronic gastrointestinal disability diagnosed, please identify the most likely etiology for such disability.  Specifically, is it at least as likely as not (a 50% or better probability) that the disability is related to the Veteran's service (i.e., began or is related to an event such as gastroenteritis, therein. 

The examiner must explain the rationale for all opinions offered.  

3.  Then the RO should then readjudicate (de novo) the claim of service connection for a gastrointestinal disability.  If it remains denied, the RO should issue an appropriate supplemental statement of the case, and afford the Veteran and her representative the opportunity to respond.  The case should then be returned to the Board, if in order, for further appellate consideration.  

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).


______________________________________________
GEORGE R. SENYK
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


